Citation Nr: 0905193	
Decision Date: 02/12/09    Archive Date: 02/19/09

DOCKET NO.  08-25 293	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his girlfriend


ATTORNEY FOR THE BOARD

Daniel S. Lee, Associate Counsel

INTRODUCTION

The veteran served on active duty from March 1999 through 
February 2004.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2007 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina.  The Veteran and his girlfriend 
appeared and offered testimony at a January 2009 Video 
Conference hearing.

After this matter was certified to the Board in October 2008, 
the Veteran submitted additional evidence in January 2009.  
This evidence consisted of treatment records relating to 
medical treatment received by the Veteran at the VA medical 
center in Columbia, South Carolina from July 2007 through 
December 2008.  Pursuant to 38 C.F.R. § 20.1304, this 
additional evidence was accompanied by a written waiver of 
referral of such evidence to the RO.  The Board has 
incorporated this evidence into the claims file and 
considered the same as part of the record on appeal in 
reaching this decision.


FINDING OF FACT

The Veteran has not demonstrated circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once per week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; and difficulty in establishing and maintaining 
effective work and social relationships.


CONCLUSION OF LAW

The criteria for an evaluation for PTSD in excess of 30 
percent have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 4.1, 4.3, 
4.7, 4.125, 4.126, 4.130, Diagnostic Code 9411 (2008).
REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Applicable laws and regulations

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2.  Staged 
ratings are, however, appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibits symptoms that 
would warrant different ratings.  The relevant focus for 
adjudicating an increased rating claim is on the evidence 
concerning the state of the disability from the time period 
one year before the claim was filed until VA makes a final 
decision on the claim.  See generally Hart v. Mansfield, 21 
Vet. App. 505 (2007).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.

II.  Analysis

Under 38 C.F.R. § 4.130, Diagnostic Code 9411, PTSD that is 
productive of occupational and social impairment with an 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and normal conversation), due to such symptoms as 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, or mild 
memory loss (i.e., forgetting names, directions, and recent 
events), warrants a 30 percent disability evaluation.

A 50 percent disability evaluation encompasses PTSD that is 
manifested by occupational and social impairment with reduced 
reliability and productivity due to such symptoms as a 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; or difficulty in establishing and 
maintaining effective work and social relationships.

A 70 percent disability evaluation is appropriate for PTSD 
that is manifested by occupational and social impairment, 
with deficiencies in most areas such as work, school, family 
relations, judgment, thinking or mood, due to such symptoms 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; speech that is intermittently 
illogical, obscure or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); or the inability to 
establish and maintain effective relationships.

A 100 percent disability evaluation is granted where PTSD is 
productive of total occupational and social impairment due to 
such symptoms as gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
himself or others; intermittent inability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation to time and place; or 
memory loss for the names of close relatives, own occupation, 
or own name.

Following the Veteran's May 2007 claim requesting an 
increased rating for PTSD in excess of 30 percent, he 
underwent a VA psychiatric examination in July 2007.  At that 
time, he reported that he was seeking an increased rating to 
"help him in the long run" as he was unable to obtain a job 
due to his reported inability to relate with people.  The 
Veteran further reported that he had been attending school 
for two to three years and had changed his major several 
times because he was unable to decide on an occupation.  He 
stated that, at the time of the examination, he was taking a 
course in welding.  He denied missing any classes and stated 
that he was "doing okay" because the size of his classes 
was small.  According to the Veteran, he had looked once or 
twice for employment.  The Veteran further stated that he 
drank 21/2  to 4 beers three times a week and consumed 5 to 8 
beers on Saturdays.

With regard to his specific symptoms, the Veteran reported 
nightmares that occurred five times per week and stated that 
he had been physically aggressive toward another person one 
month before the examination.  He also reported intrusive 
thoughts of combat that occurred three times per week and 
stated that he did not like to discuss combat.  He did, 
however, state that he watched movies on the subject of war 
and that he followed news coverage regarding the war on 
television.  The Veteran stated that he was able to sleep 
approximately five to six hours per night.  He further 
reported that he was hypervigilant, overreacted to slight 
noises, and described exaggerated startle reactions.  With 
regard to his relationship to others, the Veteran described 
that he was emotionally detached from others, felt increased 
isolation, and had decreased interest in activities.  The 
Veteran further reported problems with irritability and a 
tendency to overreact to "small things."  He denied, 
however, that his reported symptoms impacted activities of 
daily living such as feeding, bathing, and toileting himself.

On examination, the Veteran was alert, oriented, attentive, 
and appeared his stated age.  His mood was noted as being 
dysphoric and his affect was constricted.  Speech was regular 
in rate and rhythm.  The Veteran demonstrated good eye 
contact and was cooperative and pleasant throughout the 
examination.  His thought process was noted as being logical 
and coherent, and his thought content was devoid of 
hallucinations.  No evidence of delusional content was noted, 
and the Veteran denied any suicidal or homicidal ideation.  
He demonstrated fair insight.  The Veteran's memory was 
slightly impaired for immediate information, however, he 
demonstrated fairly intact memory for recent and remote 
events.  The Veteran was unable to interpret a proverb, but 
was able to concentrate well enough to spell the word 
"world" backwards.  The examiner opined that the Veteran 
appeared capable of managing his own funds.  Based upon the 
examination, the examiner concluded that the Veteran 
demonstrated moderate to considerable disability.

In August 2007, the Veteran treated for PTSD at the Sumter 
Community Based Outpatient Clinic.  At that time, he reported 
symptoms including nightmares that occurred most nights, 
flashbacks that occurred several times per week, 
hypervigilance, isolation, and avoidance of television 
broadcasts concerning the subject of war.  The Veteran also 
reported fragmented sleep of four to five hours and fatigue.  
He stated that anger and irritability was present on some 
days.  The Veteran reported that he was living with his 
girlfriend, and that he had completed classwork one month 
before.  A mental status examination revealed the Veteran to 
be well groomed with no noted behavioral or psychomotor 
abnormalities.  His speech was spontaneous and normal in rate 
and tone, and he was cooperative and attentive throughout the 
examination.  Mood and affect were noted as being mildly 
anxious.  Thought processes were linear and goal-directed, 
and thought content was appropriate.  Both suicidal and 
homicidal ideation were absent.  The Veteran was also noted 
as being oriented to person, place, time, and situation.  
Both short and long-term memory were intact.  The Veteran 
demonstrated good concentration and attention, impulse 
control, insight, and judgment.  His ability for abstract 
thought was intact.  Based upon the examination, the Veteran 
was assessed a Global Assessment of Functioning (GAF) Scale 
score of 55.

Subsequent records through February 2008 from Sumter 
Community Based Outpatient Clinic indicate that the Veteran 
returned for psychiatric treatment approximately every two 
months.

In October 2007, the Veteran reported flashbacks of burning 
bodies which were triggered by burning smells or seeing 
footage of the Iraq war on television in addition to the 
symptoms he reported at his August 2007 treatment.  On 
examination, the Veteran's mental status was unchanged, and 
he was provided a GAF assessment of 50.
In December 2007, the Veteran reported "feeling more 
depressed" and stated that he had recent thoughts of 
suicide.  A specific suicide plan was denied.  On 
examination, the Veteran exhibited a depressed mood and 
mildly constricted affect, but a mental status that was 
otherwise unchanged from his prior treatments.  At that time 
he was assessed a GAF score of 48.

The Veteran returned for psychiatric treatment in January 
2008.  Although his reported symptoms grossly remained the 
same, he reported that he had been having suicidal thoughts 
several times per week.  Contrary to his July 2007 VA 
examination and his prior August 2007 psychiatric treatment, 
at which time the Veteran denied any suicidal or homicidal 
ideation, he reported that his suicidal thoughts began two to 
three years before.  On examination, the Veteran demonstrated 
a flat affect and his mood was noted as being "down."  A 
new GAF assessment was not performed.

In March 2008, the Veteran underwent a second VA psychiatric 
examination.  At that time, he reported ongoing difficulty 
being around people and that because of this, he was "not 
really looking hard for work."  He stated that he recently 
finished another semester of classes at Central Carolina 
Technical Institute and that he intended to continue taking 
classes through that summer.  He reported that he was 
drinking three 24 ounce beers two days per week and five 24 
ounce beers on Saturdays.  He continued to live with his 
girlfriend of four years.  He stated that he enjoyed a fair 
relationship with his girlfriend, but stated that they argued 
"a fair amount."  The Veteran reported that he was close to 
a cousin whom he saw weekly and with whom he watched 
television.  He also reported that he had two to three 
"casual friends" with whom he met twice per week to play 
video games.  He also stated that he would attend movies with 
his girlfriend approximately once every couple of months.

At the March 2008 VA examination, the veteran reported 
intrusive thoughts of combat that occurred three times per 
week and nightmares that occurred nearly every night.  He 
described psychological and physiological reactivity to loud 
noises.  He reported flashbacks.  He stated that he did not 
like discussing or thinking about his combat experiences, but 
sometimes watched war movies and war news coverage.  The 
Veteran further reported that he avoided crowds and described 
himself as a loner.  He described feelings of emotional 
detachment from other people.  He reported ongoing sleep 
disturbances, stating that he slept approximately four to 
five hours per night.  The Veteran also related irritability, 
being easily angered, and having exaggerated startle 
responses to loud noises and being unexpectedly approached by 
other people.  He reported hypervigilence and a feeling of 
being on guard.  He stated that he was depressed at times, 
but that this depression did not last more than a couple of 
days.  The Veteran reported thoughts of self harm that 
occurred two to three times per week, but stated that he 
would stop himself by refocusing his thoughts on other 
matters.  He denied that his reported symptoms affected 
activities of daily living such as feeding, bathing, or 
toileting himself.

On examination, the Veteran was alert, oriented, and 
attentive.  He maintained good eye contact and was 
cooperative and pleasant throughout the examination.  His 
mood was noted as being dysphoric and his affect was 
constricted.  Speech was somewhat slow.  There was no 
evidence of psychomotor agitation or retardation.  His 
thought process was logical and coherent and his thought 
content was devoid of any hallucinations or delusions.  The 
Veteran denied any current thoughts of harming himself or 
others, and denied any prior history of suicide attempts.  
According to the Veteran, he was involved in an incident the 
week before the examination in which he was physically 
aggressive toward another person.  His memory was intact for 
immediate, recent, and remote events.  He was unable to 
interpret a proverb and was also unable to spell "world" 
backwards.  Based upon the examination, the examiner assessed 
the Veteran with a GAF score of 52.  She estimated that the 
Veteran was "considerably impaired."

Subsequent records from the Sumter Community Based Outpatient 
Clinic through December 2008 reveal that the Veteran received 
ongoing psychiatric treatment.  The relevant records from 
this course of treatment do not indicate any new reported 
symptoms or any change in the Veteran's mental status when 
compared to his prior examinations at Sumter Community Based 
Outpatient Clinic.  The Board notes, however, that the 
Veteran reported that he owned a firearm and admitted having 
thoughts of pointing the firearm at his girlfriend.  The 
Veteran was assessed a GAF score of 48 in July 2008, 55 in 
October 2008, and 50 in December 2008.
At his January 2009 Video Conference hearing, the Veteran 
reported that he typically stayed at his home and avoided 
crowds.  He stated that he did not participate in activities 
with his family, but continued to reside with his girlfriend.  
He reported that his mood was generally bad and related an 
incident in which he retrieved his firearm and cocked it 
while arguing with his girlfriend, prompting her to call the 
police.  This incident was corroborated at the hearing by the 
Veteran's girlfriend.  The Veteran further testified that he 
had remained unemployed since his discharge from active duty 
in February 2004, and in fact, had never held employment 
prior to service.  According to the Veteran, he was not 
actively seeking employment due to his concern that he would 
be unable to adjust to a workplace atmosphere.  He admitted, 
however, that he had never experienced difficulty in 
obtaining a job specifically due to difficulties with anger 
or conflicts with co-workers or employers.

Based upon the foregoing, and pursuant to 38 C.F.R. § 4.130, 
Diagnostic Code 9411, the evidence in the record does not 
support assignment of a disability evaluation higher than the 
current 30 percent.  The record does not demonstrate that the 
Veteran has exhibited any circumstantial, circumlocutory, or 
stereotyped speech; panic attacks that occur more than once 
per week; difficulty in understanding complex commands; 
impairment of short and long-term memory (e.g., retention of 
only highly learned material, forgetting to complete tasks); 
or impaired abstract thinking.

The Board is aware of the Veteran's consistent reports of 
difficulty in relating to and interacting with others.  In 
particular, the Board notes the incident, first reported by 
the Veteran and his girlfriend at his January 2009 Video 
Conference hearing, in which he retrieved and cocked his 
firearm during an argument with his girlfriend.  Despite this 
testimony, the Board notes that the Veteran has not provided 
a police report from the incident, although he was given an 
opportunity to do so.  Moreover, other testimony from the 
Veteran and his girlfriend indicates that they have continued 
to live together despite the incident.  At his March 2008 VA 
examination, the Veteran described his relationship with his 
girlfriend as fair despite "a fair amount of arguments."  
With respect to the Veteran's other relationships, at his 
March 2008 VA examination, he related that he maintained a 
close relationship with his cousin, with whom he spent time 
weekly.  He also reported that he met with friends 
approximately twice per week to play video games and attended 
movies with his girlfriend approximately once every two 
months.  Under the circumstances, the Board finds that the 
record does not sufficiently demonstrate difficulty in 
establishing and maintaining effective work and social 
relationships.

Additionally, the Board is aware of the Veteran's testimony 
that he has been unemployed since is discharge from active 
duty.  Notwithstanding the same, the Veteran has also 
testified that he has never held any employment at any time 
either before or after his active duty service.  The Veteran 
has admitted that he has not actively sought employment, 
despite obtaining a certificate in automotive welding, out of 
his own concern that he would be unable to relate with 
individuals in a workplace environment.  Despite these 
concerns, the Veteran acknowledged at his hearing that he has 
never experienced difficulty in obtaining a job due to issues 
with his anger or conflicts with co-workers or employers.  
Moreover, the record demonstrates that the Veteran has 
successfully completed coursework in automotive welding at 
Central Carolina Technical Institute, and has apparently 
sought continuing education at that institution.  Under the 
circumstances, the Board does not find that the Veteran's 
symptomatology from his PTSD has caused his present 
unemployment.

The Board finds that there is no basis for a "staged" 
rating pursuant to Fenderson.  Rather, the symptomatology 
shown upon examination during the pendency of the appeal has 
been essentially consistent and fully contemplated by the 
assigned disability ratings.

Finally, the veteran has submitted no evidence showing that 
this disorder has markedly interfered with his employment 
status beyond that interference contemplated by the assigned 
evaluation, and there is also no indication that this 
disorder has necessitated frequent, or indeed any, periods of 
hospitalization during the pendency of this appeal.  As such, 
the Board is not required to remand this matter to the RO for 
the procedural actions outlined in 38 C.F.R. § 3.321(b)(1), 
which concern the assignment of extra-schedular evaluations 
in "exceptional" cases.  See Bagwell v. Brown, 9 Vet. App. 
337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 94-95 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

The evidence does not support the veteran's claim of 
entitlement to an evaluation greater than 30 percent, and 
this claim must be denied.  38 C.F.R. §§ 4.3, 4.7.

III.  Duties to notify and assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical evidence or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 
3.159(b)(1), proper notice must inform the veteran of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the veteran is expected to provide.  Notice 
should be provided to a claimant before the initial 
unfavorable decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  Any error in notification should be 
presumed prejudicial, and VA has the burden of rebutting this 
presumption.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).

38 C.F.R. § 3.159 has been revised in part recently.  These 
revisions are effective as of May 30, 2008.  73 Fed. Reg. 
23,353-23,356 (April 30, 2008).  The final rule, among other 
changes, removes the third sentence of 38 C.F.R. § 
3.159(b)(1), which had stated that VA will request the 
veteran to provide any evidence in his or her possession that 
pertains to the claim.  

In the present case, the Veteran and his representative were 
notified of the information and evidence needed to 
substantiate and complete a claim for entitlement to an 
increased rating for PTSD, currently evaluated as 30 percent 
disabling in a June 2007 notification letter.  In the same 
letter, the Veteran was also notified that a disability 
rating and an effective date for the award of benefits are 
assigned in cases where service connection is warranted.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Board, however, is also aware of the decision of the 
United States Court of Veterans Claims (Court) in Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  In Vazquez-Flores, 
the Court found that, at a minimum, adequate notice requires 
that:  (1) VA notify the veteran that, to substantiate such a 
claim, the veteran must provide, or ask VA to obtain, medical 
or lay evidence demonstrating a worsening or increase in 
severity of the disability and the effect that worsening has 
on the veteran's employment and daily life; (2) if the 
diagnostic code under which the veteran is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening on the 
veteran's employment and daily life (such as specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the veteran; (3) 
the veteran must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the veteran may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.  In this case, the Veteran was provided a 
separate notification letter in May 2008 that is in 
compliance with the notification requirements set forth in 
Vazquez-Flores.

In addition, VA has fulfilled its duty to assist in obtaining 
identified and available evidence needed to substantiate a 
claim.  The Veteran's treatment records from the Sumter 
Community Based Outpatient Clinic and VA medical center in 
Columbia, South Carolina have been obtained.  Additionally, 
he was afforded two VA psychiatric examinations in July 2007 
and March 2008.

Overall, there is no evidence of any VA error in notifying or 
assisting the Veteran or his representative that reasonably 
affects the fairness of this adjudication.



ORDER

An increased rating for post-traumatic stress disorder 
(PTSD), currently evaluated as 30 percent disabling, is 
denied.




____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


